* Corpus Juris-Cyc. References: Criminal Law, 17CJ, section 3702, p. 347, n. 74.
Appellant was convicted of perjury and sentenced by the court to the penitentiary for five years, from which conviction and sentence he appeals.
Appellant offered no proof and asked for no instructions at the trial. Only one instruction was given the state, the giving of which constitutes the principal assignment of error. We quote this instruction:
"The court charges the jury for the state that if you believe from the evidence in this case beyond a reasonable doubt that the defendant swore falsely and corruptly at the time and place and in the manner and form as charged in the indictment, you should find the defendant guilty as charged."
Since this was the only instruction asked for in the case it should have correctly announced the rule of evidence — that a charge of perjury must be established by the testimony of two witnesses, or by one witness and corroborating circumstances.Brown v. State, 57 Miss. 424; Saucier v. State, 95 Miss. 226, 48 So. 840.
For the error in giving this instruction, the judgment of the court below is reversed and remanded.
Reversed and remanded.